ROSEN & ASSOCIATES, P.C.
Attorneys for LAK3, LLC
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen

UNITED STATES BANKRPUTCY COURT
SOUTHERN DISTRICT OF NEW YORK
POUGHKEEPSIE DIVISION

In re:
                                                         Chapter 7
SEAN M. DUNN,
                                                         Case No. 18-36566 (CGM)
                Debtor.
LAK3, LLC,

                Plaintiff,                               Adv. Proc. No. 18-09038 (CGM)
v.

SEAN M. DUNN,

                Defendant.



          AMENDED COMPLAINT SEEKING DETERMINATION OF (I)
 DISCHARGABILITY OF DEBT PURSUANT TO 11 U.S.C. §§ 523(a)(2), (4) and (6);
    and (II) DENIAL OF DEBTOR’S DISCHARGE PURSUANT TO 11 U.S.C. §§
                           727(a)(2), (3) and (4)

         LAK3, LLC (“Plaintiff”), a creditor of Sean M. Dunn, the above-captioned debtor (the

“Debtor”), by its counsel, Rosen & Associates, P.C., hereby files this Amended Complaint

Seeking Determination of Dischargeability of Debt Pursuant to 11 U.S.C. §§ 523(a)(2), (4) and

(6); and Denial of Debtor’s Discharge Pursuant to 11 U.S.C. §§ 727(a)(2), (3) and (4) (the

“Complaint”), and respectfully represents as follows:
               JURISDICTION, STATUTORY PREDICATE AND VENUE

               1.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334.

               2.         The statutory predicate for the relief requested herein are Rules 4004 and

4007 et seq. of the Federal Rules of Bankruptcy Procedure and 11 U.S.C. §§ 523(a)(2), (4) and (6)

and 727(a)(2), (3) and (4).

               3.         Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

               4.         This adversary proceeding is a “core” proceeding pursuant to 28 U.S.C.

§§ 157(b)(2)(A), (B), (H) and (O).

               PROCEDURAL HISTORY AND GENERAL ALLEGATIONS

               5.         On September 17, 2018 (the “Petition Date”), the Debtor filed a

voluntary petition (the “Petition”) under chapter 7 of title 11 of the United States Code, 11 U.S.C.

§§ 101 et seq. (the “Bankruptcy Code”).

               6.         The Debtor listed Plaintiff as an unsecured creditor holding a non-

contingent, disputed, unliquidated claim on Schedule E/F: Creditors Who Have Unsecured Claims

of his Schedules of Liabilities filed with this Court.

               7.         As set forth more fully herein, Plaintiff’s claim arises (1) primarily from

the Debtor’s breach of his fiduciary duty as New York statutory Lien Law trustee; and (2)

secondarily from the fraudulent representations the Debtor made in obtaining and purporting to

carry out the role of general contractor, for the construction of a single-family residence for

Plaintiff on its real property (the “Property”) located at 41 Averill Drive, Mahopac, New York

(the “Construction Project”).




                                                  2
               8.         At all relevant times, the Debtor conducted business as a general

contractor along with his brother Gerald Dunn (“Gerald”), under the name Well Dunn

Maintenance & Contracting (“Well Dunn”).

               9.         Plaintiff hired Well Dunn based on the representations the Debtor and

Gerald made that they were properly licensed, insured, competent, highly skilled and experienced

general contractors, all of which the Debtor and Gerald knew to be false at the times they were

made.

               10.        As set forth more fully herein, the Debtor knowingly and intentionally

diverted for his personal use funds received from Plaintiff (the “Project Payments”) that were to

be and were, as a matter of New York law, required to be expended solely for the Construction

Project in the manner set forth by Article 3-A of the New York Lien Law.

               11.        On August 4, 2017, Plaintiff filed suit against the Debtor, his brother

Gerald and Well Dunn (the “State Court Defendants”) in the Supreme Court of the State of New

York, County of Westchester, in an action styled, LAK3, LLC v. Sean Dunn, Gerald Dunn, and

Well Dunn Maintenance & Contracting (the "State Court Action"), for fraud, breach of contract,

breach of fiduciary duty, and lien law trust fund diversion.

               12.        A copy of the complaint in the State Court Action is annexed hereto as

Exhibit “A.”

               13.        On September 29, 2017, the State Court Defendants filed an Answer with

Counterclaims, and on November 20, 2017, Plaintiff moved to dismiss the counterclaims for lack

of standing, as the State Court Defendants were unlicensed home improvement contractors that

and who could not bring such claims against Plaintiff.




                                                 3
               14.        On December 8, 2017, the State Court Defendants agreed to withdraw

the counterclaims with prejudice.

               15.        On July 26, 2018, Plaintiff moved for partial summary judgment against

the State Court Defendants on its claims for breach of fiduciary duty and diversion of lien law trust

funds, based on admissions by the State Court Defendants, including the Debtor, in discovery in

the State Court Action.

               16.        A copy of the papers submitted in support for the Plaintiff’s motion for

partial summary judgment is annexed hereto as Exhibit “B.”

               17.        The motion was fully submitted but undecided when the State Court

Action was stayed in part, with respect to the Debtor, as a result of the Debtor’s bankruptcy filing.

                                         THE PARTIES

               18.        Plaintiff is a limited liability company organized under the laws of New

York, with a principal place of business in Yorktown Heights, New York.

               19.        At all relevant times, Ned Kleinschmidt (“Kleinschmidt”) has been the

managing member of Plaintiff.

               20.        Upon information and belief, the Debtor is an individual residing in the

state of New York.

         COUNT I – OBJECTION TO DISCHARGE UNDER 11 U.S.C. § 523(a)(2)
         FOR FALSE PRETENSES, REPRESENTATIONS OR ACTUAL FRAUD

               21.        Plaintiff repeats, re-alleges and incorporates by reference the allegations

contained in paragraphs 1 through 20 of this Complaint as if fully re-alleged herein.

               22.        On or about January 13, 2016, Kleinschmidt and his wife, Lesley, both

acting on Plaintiff’s behalf, met with the Debtor at the offices of Plaintiff’s architect, Michael A.




                                                 4
Picicirillo (“Picicirillo”), in Yorktown Heights, New York, to discuss the details of the

Construction Project.

               23.         The Kleinschmidts read the contents of Well Dunn’s website before

meeting with the Debtor.

               24.         On its website, Well Dunn touted itself as an experienced home

improvement contractor for all types of home improvement projects, licensed in Westchester

County, Putnam County, the City of Yonkers and “all of Connecticut.” See Ex. B, at Ex. 12.

               25.         At the January 13, 2016 meeting, the Debtor, like Well Dunn’s website,

stated that Well Dunn is an experienced home improvement contractor, licensed in Putnam County

and that he knew how to build the house for the Construction Project.

               26.         On or about March 16, 2016, the Debtor submitted a bid to Plaintiff for

the Construction Project in the amount of $1,150,000 plus approved change orders, based on

construction plans and specifications that had been prepared by Picicirillo.

               27.         On or about March 18, 2016, based on the statements that the Debtor

made at the January 13, 2016 meeting and the representations on the Well Dunn website, Plaintiff

agreed to accept the Debtor’s bid and engage the Debtor and Gerald as general contractors, doing

business as Well Dunn, for the Construction Project.

               28.         The Debtor knew his statements and representations to Plaintiff were

false at the time he made them, and he made them with the intent to fraudulently induce Plaintiff

to engage him and pay him for services to be rendered.

               29.         Plaintiff reasonably relied on such statements and representations.




                                                  5
                  30.     But for such statements and representations, Plaintiff would not have

engaged the Debtor.

                  31.     After construction commenced, Plaintiff learned that many aspects of the

Debtor’s work, labor, services and materials that the Debtor represented to Plaintiff as having

furnished was either not furnished, furnished improperly, or was not in compliance with Picirillo’s

approved plans and specifications.

                  32.     Most of the work performed by the Debtor was of poor quality, defective

and failed to meet basic construction standards and the applicable building code.

                  33.     Plaintiff repeatedly demanded that the Debtor cure defective

construction conditions; however, the Debtor failed and refused to do so.

                  34.     On or about June 19, 2017, Plaintiff terminated the Debtor as general

contractor, for cause.

                  35.     Upon information and belief, the Debtor failed to pay at least two

subcontractors, M.S. Iron Works, Inc. d/b/a M&S Iron Works (“M&S”) and Hauptman

Enterprises, despite having told Plaintiff on or about May 4, 2017, that all subcontractors and

suppliers for the Construction Project had been paid in full.

                  36.     Consequently, M&S filed a mechanic’s lien on the Property on or about

July 17, 2017, and, as set forth more fully below, M&S has filed an action against the Debtor,

Gerald and Well Dunn for, among other things, Lien Law Trust Fund diversion and breach of

fiduciary duty.

                  37.     On or about June 28, 2018, Plaintiff retained Thorton Tomasetti

(“Tomasetti”), an engineering consulting firm, to perform a visual observation of the Construction




                                                 6
Project and to report an approximation of the value of construction that was then in-place on the

Property. A copy of Tomasetti’s report (the “Field Report”) is annexed hereto as Exhibit “C”.

               38.       According to the Field Report, Tomasetti calculated the total amount of

work completed to be approximately $369,799.95. However, Tomasetti noted that, despite the

limited purpose of its observation to determine the value of the construction in place, “it must be

stated that much of the construction observed was inadequate, meaning, that in order to properly

complete this house, some of the in-place construction would require significant repairs in order

to meet codes and standard [sic] and to pass municipal inspection.” Tomassetti further cautioned

that, “[t]he Owner should anticipate significant costs to remedy these … [which] should be

deducted from the estimate provided.” See Ex. C at 3 (emphasis added).

               39.       The Field Report cites specific examples of such inadequacies, including,

“steel girders improperly supported on conventional wood plates seriously exceeding the bearing

capacity of those plates; steel columns insufficiently supported on undersized concrete footings

with improper anchor bolt edge distances; steel columns with improper nailed connection to wood

beams; improper installation of windows; steel girders left exposed at exterior wall; [and]

dissimilar metals in contact that will ultimately deteriorate due to galvanic action, just to name a

few.” See Ex. C at 3.

               40.       Due to the poor quality of the Debtor’s work and the Debtor’s failure to

correct it, Plaintiff was required to remediate the construction conditions by removing much of the

Debtor’s work product and re-constructing it properly.

               41.       To date, Plaintiff has expended over $500,000 (the “Remediation

Expenses”) to correct the Debtor’s construction errors, including, without limitation, costs related




                                                 7
to (a) removing and replacing one-hundred (100) windows that were installed incorrectly; (b)

replacing subflooring wherever possible that had been installed with incorrect specification; (c)

replacing joists that were incorrectly cut and installed; (d) replacing unsafe and uninspected

concrete footing supporting the house; (e) replacing dozens of wooden beams and columns

supporting the structure that were unsafe and incorrectly installed; (f) adding structural steel that

was omitted; (g) retaining multiple structural engineers to consult, retrofit and correct errors; and

(h) repairing and replacing damaged and incorrectly sized exterior sheathing.

                42.        Plaintiff was unable to fully rectify certain construction errors made by

the Debtor with respect to walls, floors, framing and roof slope because certain conditions rendered

it cost prohibitive to do so.

                43.        Upon information and belief, the laws of the State of New York and

Putnam County require a home improvement contractor to be registered and licensed to do

business as a home improvement contractor.

                44.        According to New York Law, a “home improvement contractor” is one

who operates a home improvement business or who undertakes, offers to undertake or agrees to

perform any home improvement for a fee. See N.Y. Gen. Bus. Law § 770 (McKinney 2018).

                45.        Upon information and belief, at all relevant times, the Debtor was a home

improvement contractor under New York Law.

                46.        During discovery in the State Court Action, the Debtor admitted under

oath, that when he first met the Kleinschmidts, he told them that he was a licensed home

improvement contractor in Putnam County. See Ex. B at Ex.2 120: 8-10.




                                                  8
               47.        The Debtor admitted in discovery in the State Court Action that he did

not have a valid Putnam County contractor’s license during his employment by Plaintiff. See Ex.

B at Ex. 3 ¶ 17.

               48.        Upon information and belief, the Department of Consumer Protection of

Westchester County revoked the Debtor’s home improvement contractor license in May 2015. See

Ex. B at Ex. 13.

               49.        Upon information and belief at all relevant times through the time the

State Court Action was commenced, based upon public records of the State of New York and the

Counties of Putnam and Westchester, Well Dunn was not a corporation, limited liability company,

partnership, or any other business association, and was not registered as any such entity with the

Secretary of State of the State of New York.

               50.        Upon information and belief at all relevant times through the time the

State Court Action was commenced, based upon public records of the State of New York and the

Counties of Putnam and Westchester, Well Dunn was not licensed or registered to do business in

the state of New York or the Counties of Putnam or Westchester, and did not maintain workers’

compensation insurance.

               51.        Pursuant to section 523(a)(2)(A) of the Bankruptcy Code, a debtor is not

discharged of a debt for money, property or services, to the extent obtained by false pretenses, a

false representation, or actual fraud.

               52.        The Debtor obtained his engagement and procured the Project Payments

through false pretenses, false representations, or actual fraud.




                                                  9
               53.        Plaintiff has sustained damages in the amount in excess of

$1,400,000.00, consisting of Remediation Expenses and Project Payments.

               54.        Plaintiff has a total claim in the amount of approximately $2,000,000.00,

consisting of Remediation Expenses, Project Payments, and other remediation costs to be incurred.

               55.        Accordingly, Plaintiff has filed a proof of claim in the amount of

approximately $2,000,000.00.

               56.        Plaintiff’s claim is non-dischargeable under 11 U.S.C. § 523(a)(2)(A).

                   COUNT II – OBJECTION TO DISCHARGE UNDER
               11 U.S.C. § 523(a)(4) FOR DEFALCATION BY A FIDUCIARY

               57.        Plaintiff repeats, re-alleges and incorporates by reference the allegations

contained in paragraphs 1 through 56 of this Complaint as if fully re-alleged herein.

               58.        Pursuant to section 523(a)(4) of the Bankruptcy Code, a debtor is not

discharged of a debt for fraud or defalcation while acting in a fiduciary capacity.

               59.        Article 3-A of the New York Lien Law imposes on a contractor a

fiduciary duty over funds received for the improvement of real property. See N.Y. Lien Law, §§

70, 71 and 71-a.

               60.        Funds received for the improvement of real property create an express

statutory trust within the meaning section 523(a)(4) of the Bankruptcy Code.

               61.        For purposes of Article 3-A, owners are considered beneficiaries of the

trust and the Project Payments were trust funds within the statutory definition.

               62.        Upon information and belief, the Debtor knew at all relevant times that

the Project Payments were trust funds within the meaning of the Lien Law of the State of New

York.




                                                 10
               63.       Under sections 71 and 72 of the New York Lien Law, the statutory trustee

may not divert funds received for construction or improvement of real property for nontrust uses,

which include any use of trust assets other than for payment of claims of the trust. See N.Y. Lien

Law §§ 70 and 72.

               64.       The Debtor admitted in discovery in the State Court Action that he co-

mingled the Project Payments with other monies, and used certain of the Project Payments to pay

personal expenses and expenses related to other projects. See Ex. B at Ex.2, 78:6-15.

               65.       Moreover, the Debtor admitted that besides himself and Gerald, his

former fiancé (who had no role with Well Dunn and was not involved in the Construction Project)

had access to the Project Payments. See Ex. B at Ex.2 136:5-23.

               66.       Discovery in the State Court Action disclosed that the account in which

the Debtor had deposited the Project Payments was accessed to pay for, among other things, lease

payments on a Mercedes Benz, a trip to the Maritime Aquarium in Norwalk, Connecticut,

purchases from Abercrombie & Fitch and Gucci, airline tickets, Six Flags amusement park tickets,

dinner at Tao Restaurant in Manhattan, and a trip to Capt’N Jacks Island Grill in Wildwood, New

Jersey. See Ex. B at Ex.2 136:5-23, Ex. 17.

               67.       Section 75(4) of the Lien Law imposes a duty to maintain a proper

accounting of trust assets; and any failure to do so creates a presumption of diversion of assets to

non-trust purposes. See N.Y. Lien Law § 75.4.5.

               68.       The Debtor admitted in discovery in the State Court Action that he did

not maintain full, complete and accurate records for the Construction Project, paid all

subcontractors and suppliers on the Construction Project in cash, did not report any paid wages to




                                                11
the IRS or the State of New York, and filed no tax returns for the relevant time period. See Ex. B,

Ex. 2 13:5-23, 14:4-7, 36:8-16, 54:3-21, 201:2-6, 209:23-25, 210:3-6, 211:8-18.

               69.        The Debtor admitted in discovery in the State Court Action that the only

records that he had relating to the Construction Project were purportedly contained in QuickBooks.

Id. 54:3-21.

               70.        The Debtor testified in discovery in the State Court Action that his failure

to keep Project records was because, “[he had] no idea what [he was] doing when it [came] to

bookkeeping,” and that it was just something he had “always been bad at.” Id. 50:6-9, 64:24-25.

               71.        The Debtor breached his fiduciary duty by diverting Project Payments

for nontrust uses.

               72.        Plaintiff is not the only party to have been directly harmed by the

Debtor’s defalcations. As noted above in paragraph 35, in April 2018, M&S commenced an action

in the Supreme Court of the State of New York, Westchester County (Index No. 54816/2018),

claiming, among other things, that even though Plaintiff paid the Debtor the $43,788.00 due and

owing to M&S, the Debtor illegally diverted that payment for its own purposes in violation of the

New York Lien Law.

               73.        Accordingly, Plaintiff has a claim in excess of $460,000 plus interest and

reasonable attorneys' fees.

               74.        Plaintiff’s claim is non-dischargeable under 11 U.S.C. § 523(a)(4).

                     COUNT III – OBJECTION TO DISCHARGE UNDER
                       11 U.S.C. § 523(a)(4) FOR EMBEZZLEMENT

               75.        Plaintiff repeats, re-alleges and incorporates by reference the allegations

contained in paragraphs 1 through 74 of this Complaint as if fully re-alleged herein.




                                                 12
               76.        Pursuant to section 523(a)(4) of the Bankruptcy Code, a debtor is not

discharged of a debt obtained by embezzlement.

               77.        For purposes of section 523(a)(4), embezzlement requires a showing that

(a) the debtor rightfully possessed another's property; (b) the debtor appropriated the property for

use other than the use for which the property was entrusted; and (c) the circumstances implied a

fraudulent intent.

               78.        Absent an intent to defraud, the use of trust funds for any other purpose

creates a strong inference of deceit or fraudulent intent.

               79.        Between June 27, 2016 and March 11, 2017, Plaintiff made several

Project Payments to the Debtor, aggregating $840,828.22.

               80.        Before making each Project Payment, the Debtor told Plaintiff that each

payment would be applied to the cost of work, labor, services and materials for the Construction

Project.

               81.        On or about May 4, 2017, the Debtor represented to Plaintiff that he had

furnished $840,828.00 of work, labor, services and materials for the Construction Project.

               82.        However, the Debtor admitted in discovery in the State Court Action that

out of the Project Payments of $840,828.22, only $379,793.50 was paid on account of work and

materials furnished for the Construction Project. See Ex. B at Ex.11 pp. 3-4.

               83.        The Debtor was in rightful possession of the Project Payments and

embezzled over $460,000 of the Project Payments.

               84.        Accordingly, Plaintiff has a claim in the amount in excess of $460,000,

plus interest and reasonable attorneys' fees.




                                                 13
               85.        Plaintiff’s claim is non-dischargeable under 11 U.S.C. § 523(a)(4).

                   COUNT IV – OBJECTION TO DISCHARGE UNDER
             11 U.S.C. § 523(a)(6) FOR WILLFUL AND MALICIOUS INJURY

               86.        Plaintiff repeats, re-alleges and incorporates by reference the allegations

contained in paragraphs 1 through 85 of this Complaint as if fully re-alleged herein.

               87.        Pursuant to section 523(a)(6) of the Bankruptcy Code, a debtor is not

discharged of any debt for willful and malicious injury by the debtor to another entity or to the

property of another entity.

               88.        At all relevant times, despite Plaintiff’s repeated demands of the Debtor

for a written agreement memorializing the terms of their contract, the Debtor knowingly,

intentionally and wrongfully refused to prepare an agreement for the Construction Project.

               89.        Upon information and belief, the Debtor violated section 771 of New

York’s General Business Law and section 135-5 of the Putnam County Administrative Code,

which require that for work such as the Construction Project, the general contractor prepare a

written contract between the general contractor and owner.

               90.        The Debtor willfully and maliciously caused injury to Plaintiff by

intentionally refusing to prepare a written agreement and misrepresenting, among other things, his

qualifications and licensure to conduct business as a home improvement contractor, the amount of

trust monies paid to subcontractors and suppliers and which subcontractors and suppliers had been

paid.

               91.        The Debtor's willful and malicious actions caused damages to Plaintiff

in the amount in excess of $2,000,000.00, plus interest and reasonable attorneys' fees.

               92.        Such claim is non-dischargeable under 11 U.S.C. § 523(a)(6).




                                                 14
            COUNT V – DENIAL OF DISCHARGE UNDER 11 U.S.C. §727(a)(2)
                 FOR FRAUDULENT PRE-PETITION TRANSFERS

                93.        Plaintiff repeats, re-alleges and incorporates by reference the allegations

contained in paragraphs 1 through 92 of this Complaint as if fully re-alleged herein.

                94.        Pursuant to section 727(a)(2) of the Bankruptcy Code, a debtor is not

entitled to a discharge if he or she – with intent to hinder, delay or defraud a creditor – transferred,

removed, destroyed, mutilated, or concealed property of the debtor within one year before the date

of the filing of the petition, or transferred, removed, destroyed, mutilated, or concealed property

of the estate after the date of the filing of the petition.

                95.        Upon information and belief, the Debtor owned several vehicles and

items of machinery and equipment within a year prior to the Petition Date that he did not list in his

schedule of assets, including, without limitation, two (2) white commercial vans, a Kubota

excavator, a commercial trailer, a 2010 Mercedes S55, two (2) Harley-Davidson motorcycles, a

white Mustang Cobra and at least one boat (collectively, the “Unscheduled Property”).

                96.        An intent to hinder, delay, or defraud a creditor is implied if a debtor fails

to make full disclosure of assets of substantial value in the bankruptcy schedules.

                97.        Upon information and belief, within one year prior to the Petition Date,

the Debtor transferred or concealed the Unscheduled Property with intent to hinder, delay or

defraud his creditors including, without limitation, Plaintiff.

                98.        Accordingly, the Debtor's discharge should be denied pursuant to 11

U.S.C. § 727(a)(2).




                                                    15
                      COUNT VI – DENIAL OF DISCHARGE UNDER
                  11 U.S.C. §727(a)(3) FOR FAILURE TO KEEP RECORDS

                 99.     Plaintiff repeats, re-alleges and incorporates by reference the allegations

contained in paragraphs 1 through 98 of this Complaint as if fully re-alleged herein.

                 100.    Pursuant to section 727(a)(3) of the Bankruptcy Code, a debtor is not

entitled to a discharge if he or she concealed, destroyed, mutilated, falsified or failed to keep or

preserve recorded information, including books, documents, records, and papers from which his

financial condition or business transactions might be ascertained, unless such act or failure to act

was justified.

                 101.    For purposes of section 727(a)(3), the debtor must have failed to keep or

preserve books or records under such circumstances that the debtor's financial condition or

business transactions might have been ascertained from such books or records.

                 102.    If the nature and extent of the debtor's transactions are such that others

in like circumstances would ordinarily keep financial records, the debtor has a duty to preserve

books and records that would be material to a proper understanding of his business condition.

                 103.    As set forth above, the Debtor admitted that he did not maintain nearly

any books and records related to the Construction Project, with the exception of certain

QuickBooks entries.

                 104.    On August 27, 2018, court Attorney-Referee Jeannette M. Millner, of the

Supreme Court of the State of New York, County of Westchester – Compliance Part, directed the

Debtor to allow Plaintiff to inspect his QuickBooks files on or before September 5, 2018.

                 105.    A copy of the Compliance Conference Referee Report & Order is

annexed hereto as Exhibit “D.”




                                                16
                106.      As of the Petition Date, the Debtor had failed to comply with the

Compliance Conference Referee Report & Order.

                107.      As a business person and statutory trustee, the Debtor was under an

affirmative duty to preserve books and records related to the Construction Project because such

books and records are material to a proper understanding of the Debtor’s financial condition.

                108.      As set forth above, the Debtor’s failure to maintain fundamental records

relating to the Construction Project precludes Plaintiff’s from assessing his financial affairs with

respect to the Construction Project.

                109.      As set forth above, the Debtor, without justification, has concealed,

destroyed, or failed to keep or preserve recorded information from which his business transactions

may be ascertained.

                110.      Accordingly, the Debtor's discharge should be denied pursuant to 11

U.S.C. § 727(a)(3).

         COUNT VII – DENIAL OF DISCHARGE UNDER 11 U.S.C. §727(a)(4)
        FOR FALSE OATH IN CONNECTION WITH THE BANKRUPTCY CASE

                111.      Plaintiff repeats, re-alleges and incorporates by reference the allegations

contained in paragraphs 1 through 110 of this Complaint as if fully re-alleged herein.

                112.      Pursuant to section 727(a)(4) of the Bankruptcy Code, a debtor is not

entitled to a discharge if he or she knowingly and fraudulently made a false oath or account in

connection with the bankruptcy case.

                113.      For purposes of section 727(a)(4), fraud may be established by showing

that the debtor acted with reckless and cavalier disregard for the truth. The cumulative effect of a




                                                 17
number of serious allegations of nondisclosure adequately establishes a pattern of reckless

disregard for the truth.

                114.       During discovery in the State Court Action, the Debtor testified that he

failed to file certain tax returns. See Ex. B, Ex. 2 13:5-23, 14:4-7, 36:8-16, 211:8-18.

                115.       Upon information and belief, the Internal Revenue Service and the New

York State Department of Taxation and Finance are creditors of the Debtor on account of taxes

with respect to which the Debtor failed to file returns.

                116.       Upon information and belief, the Debtor, knowingly and fraudulently,

made a false oath with respect to his schedules, as amended, by failing to list the Internal Revenue

Service and the New York State Department of Finance and Taxation as creditors.

                117.       Upon information and belief, the Debtor, knowingly and fraudulently,

made a false oath with respect to his schedules, as amended, by failing to list as property of his

bankruptcy estate his interests in the Unscheduled Property.

                118.       Upon information and belief, the Debtor, knowingly and fraudulently,

made a false oath with respect to his schedules and statement of financial affairs, as amended, by

failing to account for his transfers of the Unscheduled Property.

                119.       Upon information and belief, the Debtor, knowingly and fraudulently,

made a false oath with respect to his schedules and statement of financial affairs, as amended, by

grossly understating his income by failing to include commissions from a number of construction

and real estate investment projects he was directly or indirectly engaged in.




                                                 18
               120.       The sheer volume of omissions and misstatements in the Debtor’s

schedules and statement of financial affairs conclusively establishes that the Debtor filed his

schedules and statement of financial affairs with reckless and cavalier disregard for the truth.

               121.       Accordingly, the Debtor's discharge should be denied pursuant to 11

U.S.C. § 727(a)(4).

                                  *              *               *



                        [REMAINDER OF PAGE INTENTIONALLY BLANK]




                                                 19
      WHEREFORE, Plaintiff requests that this Court determine:

              a. With respect to count I, that the debt owed by the Debtor to Plaintiff in the
                 amount of $2,000,000.00 constitutes a nondischargeable debt pursuant to 11
                 U.S.C. § 523(a)(2)(A);
              b. With respect to count II, that the debt owed by the Debtor to Plaintiff in the
                 amount of $460,000.00 constitutes a nondischargeable debt pursuant to 11
                 U.S.C. § 523(a)(4);
              c. With respect to count III, that the debt owed by the Debtor to Plaintiff in the
                 amount of $460,000.00 constitutes a nondischargeable debt pursuant to 11
                 U.S.C. § 523(a)(4);
              d. With respect to count IV, that the debt owed by the Debtor to Plaintiff in the
                 amount of $2,000,000.00 constitutes a nondischargeable debt pursuant to 11
                 U.S.C. § 523(a)(4);
              e. With respect to count V, that the Debtor is not entitled to a discharge under
                 11 U.S.C. § 727(a)(2);
              f. With respect to count VI, that the Debtor is not entitled to a discharge under
                 11 U.S.C. § 727(a)(3);
              g. With respect to count VII, that the Debtor is not entitled to a discharge
                 under 11 U.S.C. § 727(a)(4);
              h. With respect to all counts, that Plaintiff is entitled to reasonable attorneys
                 fees and expenses incurred in bringing this adversary proceeding;
              i. With respect to all counts, that Plaintiff shall recover all costs incurred in
                 prosecuting this adversary proceeding; and
              j. Awarding Plaintiff such other and further relief to which it may be entitled.

Dated: New York, New York
       December 14, 2018

                                                         ROSEN & ASSOCIATES, P.C.
                                                         Counsel to LAK3, LLC

                                                         By: /s/ Sanford P. Rosen
                                                                 Sanford P. Rosen

                                                         747 Third Avenue
                                                         New York, NY 10017-2803
                                                         (212) 223-1100




                                             20
